DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US Patent 5,590,598).
With regards to claim 1, Keller discloses an image forming apparatus comprising: 
a rotating body (18) having a recess (86) in an outer peripheral surface thereof (col. 9, lines 41-49; FIG. 4); 
a sprocket (40) provided coaxially with the rotating body (18) to rotate integrally with the rotating body (col. 7, lines 24-26; FIG. 2-4); 
a chain (24) having a plurality of links (col. 8, lines 4-24; FIG. 2-4), the chain being wound around the sprocket to circulate in a circulating direction so as to shift from a rotary movement in which the chain rotates in an arc shape conforming to an outer periphery of the sprocket (40; FIG. 2) along with the sprocket, to a linear movement (toward the downstream impression cylinders 32, 34, 58 as seen in FIG. 1-2); 
a holder (48) fixed to at least one link of the links of the chain (col. 9, lines 23-29), the holder being configured to hold a leading end portion of a recording medium, the holder being configured to transport the recording medium by 
performing the rotary movement along with the rotating body and the chain in a state of (i) holding the leading end portion of the recording medium placed on the outer peripheral surface of the rotating body (col. 7, line 34 to col. 8, line 3) and (ii) being located in the recess (48 located within 86; col. 8, lines 39-40), and then shifting to the linear movement along with the chain (col. 7, line 34 to col. 8, line 3; FIG. 2-4); and 
an image forming unit (including 14, 16, 20) configured to form an image on the recording medium placed on the outer peripheral surface of the rotating body (18; col. 6, lines 46-59), wherein 
a holding position (i.e. position along link 24 downstream of 18) where the holder holds the recording medium is arranged downstream of an upstream roller of rollers of a most downstream link in the circulating direction among the at least one link to which the holder is fixed (col. 9, lines 8-29).
With regards to claim 2, Keller discloses the image forming apparatus according to claim 1, wherein the holding position (held by 48) is arranged in a region extending from the upstream roller of the most downstream link to a downstream roller of the rollers of the most downstream link in the circulating direction (see FIG. 2-4; the gripper 48 holds the sheet from cylinder to cylinder along chain 24).
With regards to claim 3, Keller discloses the image forming apparatus according to claim 2, wherein the holding position is arranged inside an outer edge (col. 11, lines 34-40) of the downstream roller (cylinder 38) when viewed in an axial direction (col. 9, lines 39-59 and col. 13, lines 29-34).
With regards to claims 4-6, Keller discloses the image forming apparatus according to claims 1-3, respectively, wherein the at least one link (link of 24) to which the holder (48) is fixed includes no more than one link (see FIG. 2, 48 is fixed within one link of chain 24), and the holding position (holding position of 48 along 24 downstream of 18; FIG. 2) is arranged downstream of the upstream roller of the link (FIG. 2).
With regards to claims 7-11, Keller discloses the image forming apparatus according to claims 1-5, respectively, further comprising: a guide unit  (including 64 and drive wheel 38; FIG. 2) configured to guide the holder with (i) a linear path extending along a linearly-shaped path in which the chain moves linearly (col. 8, lines 53-56) and (ii) an arc path extending along an arc-shaped path in which the chain rotates (col. 13, lines 28-33).
With regards to claim 12, Keller discloses the image forming apparatus according to claim 7, wherein the guide unit is configured to guide (including 38 and 64) the holder (48) such that the holder moves in a curved manner at an inflection point between the linear path (along 64; FIG. 2) and the arc path (col. 13, lines 28-33).
With regards to claim 13, Keller discloses the image forming apparatus according to claim 12, wherein a curved path (at 38) that causes the holder (48) to move in the curved manner (col. 13, lines 28-33; FIG. 2) is arranged at a position other than (i) a position where the holder passes or receives the recording medium (col. 12, lines 53-57) and (ii) a position, on the rotating body, where processing for the recording medium is executed (col. 12, lines 57-64).
With regards to claim 16, Keller discloses an image forming apparatus comprising: 
a rotating body (18) having a recess (86) in an outer peripheral surface thereof (col. 9, lines 41-49; FIG. 4); 
a sprocket (40) provided coaxially with the rotating body (18) to rotate integrally with the rotating body (col. 7, lines 24-26; FIG. 2-4); 
a chain (24) having a plurality of links (col. 8, lines 4-24; FIG. 2-4), the chain being wound around the sprocket to circulate in a circulating direction so as to shift from a rotary movement in which the chain rotates in an arc shape conforming to an outer periphery of the sprocket (40; FIG. 2) along with the sprocket, to a linear movement (toward the downstream impression cylinders 32, 34, 58 as seen in FIG. 1-2); 
a holder (48) fixed to at least one link of the links of the chain (col. 9, lines 23-29), the holder being configured to hold a leading end portion of a recording medium, the holder being configured to transport the recording medium by 
performing the rotary movement along with the rotating body and the chain in a state of (i) holding the leading end portion of the recording medium placed on the outer peripheral surface of the rotating body (col. 7, line 34 to col. 8, line 3) and (ii) being located in the recess (48 located within 86; col. 8, lines 39-40), and then shifting to the linear movement along with the chain (col. 7, line 34 to col. 8, line 3; FIG. 2-4); and 
a guide unit (including 38 and 64) configured to guide the holder (48) with (i) a linear path extending along a linearly-shaped path in which the chain moves linearly (col. 8, lines 53-56) and (ii) an arc path extending along an arc-shaped path in which the chain rotates (col. 13, lines 28-33).
With regards to claim 17, Keller discloses the image forming apparatus according to claim 16, wherein the guide unit is configured to guide (including 38 and 64) the holder (48) such that the holder moves in a curved manner at an inflection point between the linear path (along 64; FIG. 2) and the arc path (col. 13, lines 28-33).
With regards to claim 18, Keller discloses the image forming apparatus according to claim 17, wherein a curved path (at 38) that causes the holder (48) to move in the curved manner (col. 13, lines 28-33; FIG. 2) is arranged at a position other than (i) a position where the holder passes or receives the recording medium (col. 12, lines 53-57) and (ii) a position, on the rotating body, where processing for the recording medium is executed (col. 12, lines 57-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US Patent 5,590,598) in view of Mutschall et al. (US Patent 6,641,133; hereinafter Mutschall).
With regards to claims 14 and 19, Keller teaches the image forming apparatus according to claim 12 and 17, respectively.  However, Keller is silent regarding, wherein a curved path that causes the holder to move in the curved manner has a curvature such that a pressure angle between the curved path and a guided roll that is guided with the curved path is 45° or less.
Mutschall teaches an image forming apparatus having a curved path (8 and 24) that causes the holder (9.1) to move in the curved manner has a curvature such that a pressure angle between the curved path and a guided roll (25.1) that is guided with the curved path is 45° or less (the angle between 24 and 8 to pressure 25.1 for opening and closing of the gripper is less than 45°).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curved path as taught by Mutschall to the image forming apparatus of Keller (at 38; FIG. 2) for opening the gripper and releasing the sheet to the delivery gripper.



Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate and/or suggest the limitations of claims 15 and 20. Specifically, the closest prior art fails to teach, inter alia, the limitations of “the linear path is offset from the linearly-shaped path in which the chain moves linearly to a downstream side in the circulating direction, and the arc path is offset from the arc-shaped path in which the chain rotates to the downstream side in the circulating direction”.  The closest prior art, Keller, teaches the guide unit (48) is guided along a linear/arc path that is the same path as the chain since the guide unit (48) is attached to the chain.  Thus, Keller does not teach the guide unit to be guided along the offset path as claimed.
Another related prior art, Ohno (US Patent 5,380,000), teaches the guide unit as claimed in claims 7 and 16 (parent claims of 15 and 20).  Similar to Keller, the guide unit (11) of Ohno is attached to the chain (3; FIG. 1).  The guide unit 12 is guided along the path that coincides with the path of the chain.  Thus, Ohno does not teach the claimed limitation of “the linear path is offset from the linearly-shaped path in which the chain moves linearly to a downstream side in the circulating direction, and the arc path is offset from the arc-shaped path in which the chain rotates to the downstream side in the circulating direction”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853